DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.		The following is a quotation of the first and second paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.		Claim 14 is rejected under 35 U.S.C. 112 first and second paragraphs as attempting to define a product (i.e., a machine or apparatus) entirely by virtue of its function, in the absence of any recited structure.
Products must distinguish over the prior art in terms of their structure (or structure + structure’s function when claimed functionally) rather than function alone (MPEP 2114).  Therefore, an “apparatus” not having structural limitations fails to “particularly point out and distinctly claim …” the invention in accordance with 35 U.S.C. 112, 2nd paragraph.
Furthermore, while the specification disclosure may be enabling for a plurality of structural elements performing the claimed functions [1], the specification does not reasonably provide enablement for a single structural element (or no structural elements) performing all of the claimed functions.  That is, given the claim in question, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims (“A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under  35 U.S.C. 112, first paragraph” because a single means claim covers “every conceivable means for achieving the stated purpose” and “the specification disclosed at most only those means known to the inventor” - MPEP, at paragraph 2164.08(a)).

4.		Regarding claims 1-20: Prior art is not made of the claimed subject matter since no prior art was found on the claimed subject matter.

Allowable Subject Matter
5.		Claims 1-13 and 15-20 are allowed.
6.		The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of Suzuki et al. (U.S. patent pub. 2006/0018524 A1) discloses a system and method that determines using a local scanning window if the subregions of an image contain the likelihood of abnormal pixels such as malignancy. Suzuki et al. nor any other prior art of record, regarding claim 1 (similarly claim 15), teaches the features of “marking, in the molybdenum target image, a target region in the plurality of candidate regions by using a neural network model obtained by deep learning training, wherein a probability that a lump comprised in the target region is a target lump is greater than a first threshold, a probability that the target hump is a malignant tumor is greater than a second threshold, and the neural network model is used for indicating a mapping relationship between a candidate region and a probability that a lump comprised in the candidate region is the target lump,” these, in combination with the other claim limitations. Regarding claim 13, none of the prior art of record teaches the features of "marking, in the molybdenum target image, a target region in the plurality of candidate regions by using a neural network model obtained by deep learning training, wherein a probability that a lump comprised in the target region is a target lump is greater than a first threshold, a probability that the target lump is a malignant tumor is greater than a second threshold, and the neural network model is used for indicating a mapping relationship between a candidate region and a probability that a lump comprised in the candidate region is the target lump," these, in combination with the other claim limitations. Regarding claim 16, none of the prior art of record teaches the features of "marking code configured to cause at least one of the at least one processor to mark, in the molybdenum target image, a target region in the plurality of candidate regions by using a neural network model obtained by deep leaning training, wherein a probability that a lump comprised in the target region is a target lump is greater than a first threshold, a probability that the target lump is a malignant tumor is greater than a second threshold, and the neural network model is used for indicating a mapping relationship between a candidate region and a probability that a lump comprised in the candidate region is the target lump," these, in combination with the other claim limitations. Regarding claims 2-12 and 17-20, these claims are directly or indirectly dependent from allowable independent claims 1 or 16, respectively, therefore, these claims are allowed.  

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
August 13, 2022